Order filed December 8, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      _____________

                                  NO. 14-11-00921-CV
                                   ______________

    SHELLI FLORES D/B/A TEXSTAR ACCOUNTING SERVICE, Appellant

                                             V.

                          RICHARD THOLSTRUP, Appellee


                     On Appeal from County Civil Court at Law No. 3
                                  Harris County, Texas
                             Trial Court Cause No. 919558


                                       ORDER

       This is an appeal from a judgment signed July 8, 2011. Appellant filed a timely
motion for new trial. The notice of appeal was due October 6, 2011. See Tex. R. App. P.
26.1. Appellant, however, filed her notice of appeal on October 14, 2011, a date within 15
days of the due date for the notice of appeal. A motion for extension of time is Anecessarily
implied@ when the perfecting instrument is filed within fifteen days of its due date.
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a motion to
extend time to file the notice of appeal. While an extension may be implied, appellant is
still obligated to come forward with a reasonable explanation to support the late filing. See
Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex.
App.CHouston [14th Dist.] 1998, no pet.).

       Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal on or before 10 days after the date of this order. See Tex. R. App. P.
26.3;10.5(b). If appellant does not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.




                                                 PER CURIAM




                                            2